131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Emanual K. MAXWELL, Appellant,v.AMERICAN MODERN HOME INSURANCE COMPANY, Appellee.
No. 97-1100EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 19, 1997Filed:  December 2, 1997

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Emanual K. Maxwell brought this lawsuit after his home was destroyed by an early morning fire and American Modern Home Insurance Company (American) refused to pay Maxwell's claim.  American contended Maxwell or someone acting at his direction intentionally caused the fire, and Maxwell's policy was void because Maxwell had misrepresented earlier losses on his application.  Over Maxwell's objection, American presented testimony from Maxwell's brother showing the brotherhad a financial stake in Maxwell's house and on several occasions fire had damaged insured properties in which the brother had an interest.  The case was submitted to the jury in the form of two interrogatories, first, whether Maxwell or someone acting at his direction intentionally set the fire, and second, whether Maxwell concealed or misrepresented material facts relating to the policy.  The jury was unable to agree on the first interrogatory but responded affirmatively to the second interrogatory.


2
On appeal, Maxwell contends the district court abused its discretion in admitting the brother's testimony.  Even if we assume the challenged evidence was improperly admitted, we will not disturb the jury's verdict unless the evidence was so prejudicial that a new trial is likely to produce a different result.  See Lamb Eng'g & Constr.  Co. v. Nebraska Pub. Power Dist., 103 F.3d 1422, 1432 (8th Cir.1997).  Having reviewed the record and the parties' briefs, we conclude that any error in admitting the brother's testimony was harmless in light of the evidence that supports the jury's misrepresentation verdict.  We thus affirm the district court.  See 8th Cir.  R. 47B.